Appellant, in her motion for rehearing, reiterates her contention that we erred in the original disposition of this case by following the decision in Pierson v. State,  177 S.W.2d 975. The question here presented is identically the same as that raised in the Pierson case. However, we have again considered the question but see no good reason for receding from the opinion therein expressed. Furthermore, the decision in the Pierson case was followed in the recent case of Jones v. State, No. 22869, opinion delivered May 17th, but not yet reported (Page 398 of this volume).
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.